Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2019/0189048).
With respect to Claim 1, Hong teaches an electronic device (Hong: Fig. 1, 101), comprising:
a touch processor configured to generate touch information (Hong: Fig. 2, Para. [0059]; 250); and
a display driver coupled to the touch processor (Hong: Fig. 2, 230) and configured to:
receive the touch information sent by the touch processor (Hong: Fig. 3; Para. [0094]);
send first indication information to the touch processor when the electronic device is in a first operation mode, the first indication information indicating that image data to be displayed is determined by the display driver (Hong: Para. [0096]); and
determine first image data according to the first operation mode and the touch information (Hong: Para. [0078]), and
drive a display screen to display according to the first image data (Hong: Para. [0096]).

With respect to Claim 2, Hong teaches the electronic device according to claim 1, wherein:
the touch processor comprises a first serial peripheral interface (SPI) interface, and the display driver comprises a second SPI interface, the second SPI interface being coupled to the first SPI interface (Hong: Para. [0053]).

With respect to Claim 3, Hong teaches the electronic device according to claim 1, wherein the display driver comprises:
an internal memory configured to store image data of at least one image (Hong: Fig. 3, 322); and
a first processor (Hong: Fig. 310) configured to:
receive the touch information sent by the touch processor (Hong: Fig. 3; Para. [0094]);
send the first indication information to the touch processor when the electronic device is in the first operation mode; and
according to the first operation mode and the touch information, select image data of an image from the internal memory as first image data (Hong: Para. [0113]).

With respect to Claim 4, Hong teaches the electronic device according to claim 1, wherein the display driver comprises:
an internal memory configured to store image data of at least one image (Hong: Fig. 3, 322);  and
a first processor (Hong: Fig. 310), the first processor being configured to:
receive the touch information sent by the touch processor;
send the first indication information to the touch processor when the electronic device is in the first operation mode; and
according to the first operation mode and the touch information, select image data of an image from the internal memory and correct the selected image data by using correction data, to obtain first image data (Hong: Para. [0096]).

With respect to Claim 5, Hong teaches the electronic device according to claim 1, further comprising a second processor; wherein:
the display driver is further configured to send second indication information to the touch processor when the electronic device is in a second operation mode, the second indication information indicating that image data to be displayed is determined by the second processor;
the touch processor is further configured to send the touch information to the second processor in response to the second indication information (Hong: Para. [0094]);
the second processor is configured to determine second image data according to the second operation mode and the touch information and send the second image data to the display driver; and
the display driver is further configured to drive the display screen to display according to the second image data (Hong: Para. [0146]).

With respect to Claim 6, Hong teaches the electronic device according to claim 5, wherein the touch processor comprises a switching circuit configured to send third indication information to the second processor in response to the second indication information, the third indication information indicating that image data to be displayed is determined by the second processor (Hong: Para. [0096]); and
the second processor is configured to determine second image data according to the second operation mode and the touch information in response to the third indication information (Hong: Para. [0212]).

With respect to Claim 7, Hong teaches the electronic device according to claim 5, wherein:
the touch processor comprises a first SPI interface, the display driver comprises a second SPI interface, and the second processor comprises a third SPI interface; and
both the second SPI interface and the third SPI interface are coupled to the first SPI interface (Hong: Para. [0075]).

With respect to Claim 8, Hong teaches the electronic device according to claim 1, wherein the touch information includes fingerprint information or gesture operation information (Hong: Para. [0060]).

Method claims (9, 10, 11, 12 & 13) are drawn to the method of using the corresponding apparatus claimed in claims (1, 4, 4, 5 & 6).  Therefore method claims (9, 10, 11, 12 & 13) correspond to apparatus claims (1, 4, 4, 5 & 6) and are rejected for the same reasons of anticipation as used above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625